DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed November 5, 2020 are acknowledged. Claims 1-3 have been amended. No new matter has been added. Claims 1-4 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (cited by applicant, US 5,174,833) in view of Yamamoto (US 3,856,568 A) and Watanabe (US 20140202599 A).
Regarding Claim 2, Tanaka discloses a manufacturing method for a grain-oriented electrical steel sheet (“method for forming an insulating film on a grain-oriented silicon steel sheet” Abstract) comprising: 
applying a coating solution to a final-annealed grain-oriented electrical steel sheet; and 
performing flattening annealing that also serves as coating baking, on the final-annealed grain-oriented electrical steel sheet to which the coating solution is applied (“by applying an insulating coating solution” Abstract; “subjecting the sheet to final annealing and, after application of an insulating coating solution, subjecting the sheet to baking and heat flattening” Col. 2, lines 43-47; “insulating coating solution…applied…coated sheets were subjected to the baking treatment at 850°C for 30 seconds” Col. 4, lines 10-16; one of ordinary skill in the art would understand that baking and heat flattening are referred to as a single step), wherein 
the coating solution contains at least one phosphate selected from phosphates of Mg, Al, Ca, and Sr, and contains 50 parts to 150 parts by mass of colloidal silica in terms of solid content with respect to 100 parts by mass of the phosphate (“100 parts by weight (calculated as the solid component) of a mixture of colloidal substances, composed of 50 to 98 weight % (calculated as the solid component SiO.sub.2) of colloidal silica…and 2 to 50 weight % (calculated as the solid component) of at least one colloidal substance…selected from the group consisting of oxides…of Fe, Ca, Ba, Zn, Al, Ni, Sn Cu, Cr, Cd, Nd, Mn, Mo, Si, Ti, W, Bi, Sr, and V, 130 to 250 parts by weight of at least one selected from the group consisting of phosphates of Al, Mg, Ca, and Zn, and 10 to 40 parts by weight of at least one selected from the group consisting of chromic anhydride, chromate, and dichromate” Abstract; for example, for 100 parts by weight of colloidal substance where the colloidal silica accounts for 75 parts by weight and the other colloidal oxide accounts for 25 parts by weight, and there is 150 parts phosphate, with respect to the parts of the phosphate being 100 parts by weight instead, this would give, with respect 
in the flattening annealing, a soaking temperature is set to 750 °C to 900 °C, a residence time in a temperature range of 750 °C or more, and an atmosphere in the temperature range is set to an inert atmosphere with a dew point of 0 °C or less (“baking treatment at 850.degree. C. for 30 seconds in an N.sub.2 atmosphere” Col. 8. Lines 48-49; one of ordinary skill in the art would recognize that an atmosphere of nitrogen would comprise a dew point of 0°C or less).
Tanaka discloses wherein in flattening annealing which serves as coating baking is applied for 30 seconds but does not expressly disclose a range for residence time for flattening annealing such that the residence time is or may be set to 1 second to 25 seconds. 
Yamamoto teaches a similar invention (see Abstract) wherein the steel sheet is subjected to flattening annealing at a temperature of 800-900C for 3 minutes or less, such as at 800C for 15 seconds or 850C for 10s (“coating solution…baked after it has been applied to the surface of a steel sheet” Col. 5, lines 37-39; “excess annealing separating agent is removed by…pickling to leave the glassy film…then…heat-flattening is made to remove a coil bent of the steel sheet and to flatten the steel sheet…carried out at 800 to 900C for not more than about 3 minutes…heat-flattening and baking are…simultaneously carried out” Col. 6, lines 16-38; “necessary to anneal the film at about 800C continuously or by batch” Col. 6, lines 41-43l “applied a phosphate coating solution of magnesium phosphate and a coating solution of…colloidal silica…aqueous solution of aluminum phosphate…chromic anhydride…boric acid…baked at 800C for 15 seconds in a nitrogen atmosphere in a continuous oven” Col. 6, lines 58-67; “baked at 850C for 10 seconds” Col. 7, lines 64-65).
Additionally, Watanabe discloses another similar invention wherein a steel sheet is subjected to flattening annealing in order to bake the sheet and for shape correction at 800C for 20 seconds to obtain a product coil (“The steel sheet after the final annealing is pickled…coated with an insulation coating, and subjected to a flattening annealing for the purpose of baking and shape correction at 800.degree. C. for 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had a residence time of for baking and flattening between 800-900C from as low as 10s or 15s, as taught by Yamamoto, or for example as high as 20s, as taught by Watanabe, for the invention disclosed by Tanaka. One would be motivated to use such a range as this range would be well known in the art for flattening annealing, and is adequate to form a baked and flattened steel with an insulator coating (see teachings by Watanabe above). Addtionally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have had a residence time of 1-25s, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
 
Regarding Claim 3, Tanaka further discloses wherein the coating solution further contains 10 parts to 50 parts by mass in total of at least one additive selected from a titanium compound and an oxide colloid in terms of solid content, with respect to 100 parts by mass of the phosphate, and wherein the oxide collid is an antimony sol, a zirconia sol, or an iron oxide sol (“100 parts by weight (calculated as the solid component) of a mixture of colloidal substances, composed of 50 to 98 weight % (calculated as the solid component SiO.sub.2) of colloidal silica…and 2 to 50 weight % (calculated as the solid component) of at least one colloidal substance…selected from the group consisting of oxides…of Fe…Ti… 130 to 250 parts by weight of at least one selected from the group consisting of phosphates of Al, Mg, Ca, and Zn” Abstract; for example, for 100 parts by weight of colloidal substances where the colloidal silica accounts for 75 parts by weight and the other colloidal oxide accounts for 25 parts by weight, and there is 150 parts 

Regarding Claim 4, Tanaka further discloses wherein the coating solution further contains 10 parts to 50 parts by mass of chromic anhydride in terms of solid content with respect to 100 parts by mass of the phosphate (“130 to 250 parts by weight of at least one selected from the group consisting of phsophates of Al, Mg, Ca and Zn…10 to 40 parts by weight of at least one selected from the group consisting of chromic anhydride, chromate, and dichromate” Abstract; for example, for 30 parts by weight of the chromic anhydride and 150 parts phosphate, with respect to the parts of the phosphate being 100 parts by weight instead, this would give, with respect to that phosphate, approximately 20 parts by weight of the other colloidal oxide; further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 1, Tanaka discloses a grain-oriented electrical steel sheet having a phosphate-based top coating on a surface thereof or on a base film (“an oriented silicon steel sheet with a surface film” Abstract; “rolled sheet…subjected to final finishing annealing to form a forsterite film on the sheet surface…coated with the insulating coating solution…gives 4.5g/m2 of the coating after baking” Col. 8, lines 37-47; “phosphates of Al, Mg, Ca and Zn” Abstract) wherein the tension applied to the grain-oriented electrical steel sheet by the phosphate-based top coating is 6.0MPa or more (see Table 2, film tension, see for example, 0.66 kg/mm2 would be equivalent to approximately 6.5MPa), but is silent towards the further characteristics of the phosphate-based top coating, and therefore does not disclose wherein the .

Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Yamamoto and Watanabe, and further in view of Takashima (previously cited, US 2011/0067786 A1).
Regarding Claim 1, Tanaka discloses a grain-oriented electrical steel sheet having a coating on a surface thereof (“an oriented silicon steel sheet with a surface film” Abstract; “rolled sheet…subjected to final finishing annealing to form a forsterite film on the sheet surface…coated with the insulating coating solution…gives 4.5g/m2 of the coating after baking” Col. 8, lines 37-47) wherein the tension applied to the grain-oriented electrical steel sheet by the coating is 6.0MPa or more (see Table 2, film tension, see for example, 0.66 kg/mm2 would be equivalent to approximately 6.5MPa), but is silent towards the further characteristics of the coating, and therefore does not disclose wherein the coating has a composite elastic modulus of 60 GPa to 95 GPa, a film thickness of 1.0 um or more, nor an amount of iron loss degradation between before and after roll reduction when the grain-oriented electrical steel sheet is roll-reduced at a linear pressure of 68.6 N/cm is 0.010 W/kg or less in W17/50; however, Tanaka in view of 
Further, Takashima teaches wherein the thickness of the insulation coating is preferably 1-5um in order to be sufficient and that the tension induced by the coating is proportional to this thickness, and dependent on process conditions (“thickness of the insulation coating is not limited and the thickness per one side is preferably in the range of 1 to 5um...The tension induced by a coating is proportional to the thickness of the coating...thus, when the thickness thereof is lower than 1um, the tension induced by a coating may be insufficient depending on purposes…thickness of the insulation coating can be adjusted to a target value by the concentration, the application amount, the application conditions (e.g., pressing conditions of a roll coater), etc., of the treatment solution for insulation coating” [0077]). Thus, It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to that the coating by Tanaka, which has a coating tension of 6MPa or more as claimed, and is manufactured under the same processing conditions as claimed as disclosed by Tanaka in view of Yamamoto and Watanabe, also comprise a thickness of 1um or more, in order not only to be a sufficient coating for the intended purpose, as taught by Takashima, but because the claimed thickness would have to be proportional to the claimed amount of applied tension, as taught by Takashima. Further, because Takashima teaches that the thickness of such a coating is dependent on processing conditions such as concentration of the treatment solution, for which the concentration of the treatment solution as claimed and the annealing conditions thereof are obvious over Tanaka in view of Yamamoto and Watanabe (see Claims 2-4), one of .
Response to Arguments
Applicant's arguments filed November 5, 2020, with respect to Claims 1-4 rejected under 35 U.S.C. 103 over Tanaka, and Claim 1 alternatively rejected over Tanaka and Takashima, have been fully considered are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka in view of Yamamoto and Watanabe, and alternatively for Claim 1, in view of Tanaka in view of Yamamoto and Watanabe, and further in view of Takashima, as detailed above.
Applicant’s arguments directed to the residence time features of flattening annealing are deemed moot in view of the new grounds of rejection. However, to be clear, the argument that one of ordinary would interpret flattening annealing/baking at 30s at 800C to have a residence time of longer than 30s for 750C or more because of assumed heating rates is respectfully not found persuasive. One of ordinary skill in the art would recognize that the heating rates of many systems, such as the continuous annealing systems for example, have such high heating rates that one of ordinary skill in the art would appreciate them to be substantially instantaneous, and that a baking time at 800C for 30s would be within the scope of a residence time of 30s for temperatures of 750 or more. Furthermore, heating rate features are not presently disclosed in the claims as currently written for flattening annealing and therefore are not commensurate in scope. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731